          Case 1:18-cv-01237-WMS Document 23 Filed 03/29/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ANN BEATTY,

                                Plaintiff,


        v.                                                                DECISION AND ORDER
                                                                              18-CV-1237S
COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.


        Plaintiff Ann Beatty is a prevailing party in this Social Security benefits action.

Presently before this Court is Plaintiff’s counsel’s timely Motion for Attorney Fees under

42 U.S.C. § 406 (b)(1)(A). 1 (Docket No. 19.) Defendant does not oppose the motion.

(Docket No. 21.)

        Forty-two U.S.C. § 406 (b)(1)(A) provides as follows:

                Whenever a court renders a judgment favorable to a claimant
                under this subchapter who was represented before the court
                by an attorney, the court may determine and allow as part of
                its judgment a reasonable fee for such representation, not in
                excess of 25 percent of the total of the past-due benefits to
                which the claimant is entitled by reason of such judgment, and
                the Commissioner of Social Security may, notwithstanding the
                provisions of section 405(i) of this title, but subject to
                subsection (d) of this section, certify the amount of such fee
                for payment to such attorney out of, and not in addition to, the
                amount of such past-due benefits. In case of any such
                judgment, no other fee may be payable or certified for
                payment for such representation except as provided in this
                paragraph.



1 The United States Court of Appeals for the Second Circuit recently clarified that § 406 (b) motions must
be filed within 14 days after the claimant receives notice of the Commissioner’s favorable award on remand,
consistent with Rule 54 (d)(2)(B) of the Federal Rules of Civil Procedure and equitable tolling principles.
See Sinkler v. Berryhill, 932 F.3d 83, 86 (2d Cir. 2019). Plaintiff ‘s notice of favorable was issued on
December 6, 2020, making Plaintiff’s counsel’s December 8, 2020 motion timely.
        Case 1:18-cv-01237-WMS Document 23 Filed 03/29/21 Page 2 of 3




       Plaintiff was awarded past-due benefits by letter dated December 6, 2020.

(Affidavit of William Bernhardi, Docket No. 19-1 at p. 2.) The Social Security

Administration withheld 25% of Plaintiff’s benefits, or $21,349.00, in order to pay Plaintiff’s

counsel. (Id. at p. 5.) Plaintiff’s counsel now seeks $15,000 in attorney’s fees, consistent

with the contingent-fee agreement that provides for attorney fees not to exceed 25% of

any recovery. (Plaintiff’s “Petition Agreement,” Docket No. 19-2 at p. 1.)

       Having thoroughly reviewed counsel’s fee request and supporting documentation,

this Court finds that the requested fee is reasonable based on counsel’s experience in

social security law, the character of the representation provided, and the favorable results

achieved. See Gisbrecht v. Barnhart, 535 U.S. 789, 808, 1122 S. Ct. 1817, 152 L. Ed. 2d

996 (2002). Moreover, there is no indication that this fee is a windfall. Id. Plaintiff’s

counsel’s $15,000 fee request is therefore granted under 42 U.S.C. § 406 (b)(1)(A).

       By stipulation approved and ordered on June 5, 2020, this Court previously

awarded Plaintiff’s counsel $4,241.95 in fees under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412 (d). (Docket No. 18.) Because the fee granted herein exceeds

the EAJA fee, Plaintiff’s counsel must refund the EAJA fee to Plaintiff. See Wells v.

Bowen, 855 F.2d 37, 42 (2d Cir. 1988). Plaintiff’s counsel must also refund to Plaintiff the

$400.00 award of costs counsel received. (Docket No. 18.)



       IT HEREBY IS ORDERED, that counsel’s Motion for Attorney Fees in the amount

of $15,000 under 42 U.S.C. § 406 (b)(1)(A) (Docket No. 19) is GRANTED.

       FURTHER, that Plaintiff’s counsel is directed to refund to Plaintiff the $4,241.95


                                              2
        Case 1:18-cv-01237-WMS Document 23 Filed 03/29/21 Page 3 of 3




EAJA award within 14 days after receiving his § 406 (b) award.

      FURTHER, that if the $400.00 award of costs has not yet been refunded to Plaintiff,

it must be refunded within 14 days after Plaintiff’s counsel receives his § 406 (b) award.

      SO ORDERED.

Dated: March 29, 2021
       Buffalo, New York

                                                          s/William M. Skretny
                                                         WILLIAM M. SKRETNY
                                                        United States District Judge




                                            3
